Examiner’s comments
	The Terminal Disclaimer filed 12/23/2021 is not proper as noted by paper titled “DISQ” dated 12/28/2021 in the file wrapper of instant application.  The “DISQ” paper describes what is wrong and what needs to be done to remedy the disapproved Terminal Disclaimer.  The previous rejection to remaining claims remain and are considered to be proper.
DETAILED ACTION
Double Patenting
Claims 14-19, 22, 23, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8573261.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are near verbatim to patented claims with only a slightly broader independent claim that does not recite the claimed overlap percentage that is presented in further depending claim 15.  As per the MPEP simply broader claims are considered to be the genus of the allowed species or more specific claims.  The species always anticipates the genus and is therefore an obvious variant that one of ordinary skill in the art of textile engineering would have had within his or her technical skill/knowledge.
The claims correlate more specifically as below:
New claims
Patented claims

Near verbatim to claim 1 but simply broader as it omits the offset overlap percentage of claim 1.
15
Verbatim to the recitations of the offset overlap from claim 1.
16
Verbatim to claim 2
17
Verbatim to claim 3
18
Verbatim to claim 4
19
Verbatim to claim 5
22
Verbatim to claim 8
23
Verbatim to claim 9
25
Verbatim to claim 11
26
Verbatim to claim 12

 
Conclusion
                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732